Case: 21-51225     Document: 00516262138         Page: 1     Date Filed: 03/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 31, 2022
                                No. 21-51225
                                                                       Lyle W. Cayce
                            consolidated with
                                                                            Clerk
                                No. 21-51233
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   ERNESTO VILLALOBOS-MARQUEZ,

                                                         Defendant—Appellant,


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:13-CR-497-4
                            USDC No. 4:21-CR-707-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Ernesto Villalobos-Marquez appeals his conviction and sentence
   under 8 U.S.C. § 1326(a) and (b)(2), along with the district court’s order


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51225     Document: 00516262138          Page: 2    Date Filed: 03/31/2022




                                    No. 21-51225
                                  c/w No. 21-51233

   revoking the term of supervised release he was serving at the time of the
   offense. Because his appellate brief does not address the validity of the
   revocation or the revocation sentence, he abandons any challenge to that
   order. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          Villalobos-Marquez contends that it violates the Constitution to treat
   a prior conviction that increases the statutory maximum under § 1326(b)(2)
   as a sentencing factor, rather than an element of the offense. He correctly
   concedes that the argument is foreclosed by Almendarez-Torres v. United
   States, 523 U.S. 224 (1998), but he wishes to preserve it for further review.
          Villalobos-Marquez has filed an unopposed motion for summary
   affirmance. Because Villalobos-Marquez’s position “is clearly right as a
   matter of law so that there can be no substantial question as to the outcome
   of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
   1969), summary affirmance is proper.
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment of conviction and order of revocation are AFFIRMED.




                                          2